                                 Case:19-00593-jtg                   Doc #:72 Filed: 07/14/2021                    Page 1 of 1


                                                     UNITED STATES BANKRUPTCY COURT
                                                          Western District of Michigan
 In re:      Deidre Rose Uhl                                                                     Case No.
             Shaun Orlo Kristopher Uhl                                 ,                         Chapter 13
 Debtor(s).                                                                                      Hon.
                                                                       /                         Filed: ,

                                           FIRST POST-CONFIRMATION AMENDED CHAPTER 13 PLAN


II. FUNDING
        A. PLAN PAYMENT The Debtor(s) shall make payments in the amount of $ 2,320.96 per      week,    bi-weekly,
             semi-monthly, monthly, and/or  Other (see Additional Plan Payment Provisions) for the minimum of the
           ACP.

                           The Plan remains unchanged in all respects not in conflict with this amendment.

 Date: July 14, 2021                                                                         /s/ Deidre Rose Uhl
                                                                                             Deidre Rose Uhl              , Debtor

 Date: July 14, 2021                                                                         /s/ Shaun Orlo Kristopher Uhl
                                                                                             Shaun Orlo Kristopher Uhl     , Debtor

 Date: July 14, 2021                                                                         /s/ Jeffrey D. Mapes
                                                                                             Jeffrey D. Mapes P70509      , Counsel for the Debtor(s)




                                                                           1 - As updated on 11-23-16
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
